IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE             FILED
                            OCTOBER 1997 SESSION
                                                           November 10, 1997

                                                          Cecil W. Crowson
                                                         Appellate Court Clerk
STATE OF TENNESSEE,                  )
                                     )
                      APPELLEE,      )
                                     )    No. 01-C-01-9612-CC-00527
                                     )
                                     )    Maury County
v.                                   )
                                     )    Jim T. Hamilton, Judge
                                     )
                                     )    (Revocation of Probation)
ORLANDO HOBSON,                      )
                                     )
                    APPELLANT.       )



FOR THE APPELLANT:                        FOR THE APPELLEE:

William C. Bright                         John Knox Walkup
Assistant Public Defender                 Attorney General & Reporter
128 North 2nd Street                      500 Charlotte Avenue
Pulaski, TN 38478                         Nashville, TN 37243-0497

OF COUNSEL:                               Janis L. Turner
                                          Assistant Attorney General
Shara A. Flacy                            450 James Robertson Parkway
District Public Defender                  Nashville, TN 37243-0493
128 North 2nd Street
Pulaski, TN 38478                         T. Michael Bottoms
                                          District Public Defender
                                          P.O. Box 459
                                          Lawrenceburg, TN 38464-0459

                                          Stella L. Hargrove
                                          Assistant District Attorney General
                                          10 Public Square
                                          Columbia, TN 38402-1619




OPINION FILED:_______________________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                   OPINION


       The appellant, Orlando Hobson (defendant), appeals as of right from a judgment of

the trial court revoking his probation and requiring him to serve the balance of his

sentence. In this court, the defendant contends the trial court abused its discretion by

ordering him to serve the balance of his sentences without considering whether he should

receive yet another alternative sentence. After a thorough review of the record, the briefs

submitted by the parties, and the law governing the issue presented for review, it is the

opinion of this court that the judgment of the trial court should be affirmed.

       The defendant was convicted of five (5) counts of sexual assault following his pleas

of guilty to these offenses. The trial court sentenced the defendant to serve six (6) months

in the Maury County Jail and ordered all five sentences to be served consecutively. It

appears the sentences were imposed pursuant to a plea bargain agreement. The court

suspended the defendant’s entire sentence and placed him on probation for five (5) years.

The sentencing judgments were imposed February 17, 1995.

       The trial court issued a revocation arrest warrant on April 28, 1995. The defendant’s

probation was revoked on June 5, 1995, because he had tested positive for cocaine. The

court reinstated the defendant’s probation on July 6, 1995.

       A second revocation arrest warrant was issued on February 14, 1996. The grounds

for the issuance of the warrant were the failure of the defendant to report to his probation

officer for five months and failure to pay fees. The warrant was retired on March 15, 1996

with the understanding the case would be reviewed in two months. The warrant was

amended on April 29, 1996 to allege the defendant was residing in a home with young

children.

       The warrant was amended a second time on August 14, 1996. The amended

warrant alleged the defendant had tested positive for marijuana. The third amendment to

the warrant, dated August 21, 1996, alleged the defendant changed his address without

advising the probation officer and failed to pay the fees ordered by the court. On

September 13, 1996, the trial court revoked the defendant’s probation and ordered that he

serve the balance of his sentences. The trial court did not abuse its discretion in revoking


                                             2
the defendant’s probation. See State v. Harkins, 811 S.W.2d 79 (Tenn. 1991).

       This court has conducted a de novo review of the record in conformity with Tenn.

Code Ann. § 40-35-401(d). The trial court did not abuse its discretion by refusing to grant

the defendant some form of alternative sentencing after this second revocation of his

probation. The state established the defendant tested positive for marijuana use; he failed

to advise the probation officer he was changing addresses before moving to Jackson,

Tennessee; he lived in a residence with three minor children after agreeing he would not

do so; he failed to report to the probation officer for five months; he failed to pay the fees

ordered by the trial court; and he failed to report for a psychological examination to

determine if he needed counseling for his sexual propensities involving children.

       The trial court was very patient with the defendant, and the court gave the defendant

every opportunity to conform his conduct. The defendant obviously refused to conform his

conduct, and he committed the above enumerated violations of his probation. Moreover,

the evidence adduced at the hearing overcame the presumption that he is a favorable

candidate for alternative sentencing.




                                           _______________________________________
                                               JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
      WILLIAM M. BARKER, JUDGE



______________________________________
        JOE G. RILEY, JUDGE




                                              3